Exhibit 10.1

 

EXECUTION VERSION

 

 

TRANSACTION AGREEMENT

 

BY AND AMONG

 

REIT MANAGEMENT & RESEARCH LLC,

 

REIT MANAGEMENT & RESEARCH TRUST,

 

REIT MANAGEMENT & RESEARCH INC.

 

AND

 

SELECT INCOME REIT

 

Dated as of June 5, 2015

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Article I DEFINITIONS

1

Section 1.1

Certain Defined Terms

1

Section 1.2

Terms Defined Elsewhere in this Agreement

4

Section 1.3

Construction

5

Section 1.4

Other Interpretative Provisions

5

Section 1.5

Joint Drafting

5

 

 

 

Article II THE CONTRIBUTIONS

5

Section 2.1

The Contributions

5

Section 2.2

The Closing

6

Section 2.3

Closing Deliverables

7

 

 

 

Article III REPRESENTATIONS AND WARRANTIES

8

Section 3.1

Representations and Warranties of TRUST

8

Section 3.2

Representations and Warranties of REIT

12

 

 

 

Article IV ADDITIONAL AGREEMENTS

14

Section 4.1

Registration Statement on Form S-1

14

Section 4.2

INC Charter, Board and Board Committees

16

Section 4.3

Distribution

16

Section 4.4

Exchange Listing

17

Section 4.5

Transfer Agent

17

 

 

 

Article V INDEMNIFICATION

17

Section 5.1

Indemnification by LLC

17

Section 5.2

Indemnification by REIT

17

Section 5.3

Certain Limitations, Etc.

18

 

 

 

Article VI CONDITIONS TO CLOSING

18

Section 6.1

Conditions to Each Party’s Obligation to Consummate the Transactions

18

 

 

 

Article VII MISCELLANEOUS

19

Section 7.1

Notices

19

Section 7.2

Assignment; Successors; Third Party Beneficiaries

20

Section 7.3

Survival

20

Section 7.4

Prior Negotiations; Entire Agreement

21

Section 7.5

Governing Law; Venue; Arbitration

21

Section 7.6

Severability

24

Section 7.7

Counterparts

24

Section 7.8

Expenses

24

Section 7.9

Waivers and Amendments

24

Section 7.10

Certain Remedies

24

Section 7.11

Further Assurances

25

Section 7.12

Exculpation

25

 

--------------------------------------------------------------------------------


 

TRANSACTION AGREEMENT

 

This Transaction Agreement (as amended, supplemented or restated from time to
time, this “Agreement”) is entered into as of June 5, 2015, by and among
(i) Reit Management & Research LLC, a Maryland limited liability company
(“LLC”), (ii) Reit Management & Research Trust, a Massachusetts business trust
(“TRUST”), (iii) Reit Management & Research Inc., a Maryland corporation (“INC,”
and together with LLC and TRUST, the “RMR Parties”), and (iv) Select Income
REIT, a Maryland real estate investment trust (“REIT”).  The RMR Parties and
REIT are each referred to as a “Party” and collectively as the “Parties.”

 

RECITALS

 

WHEREAS, the Parties desire to effect the Transactions (as defined below) on the
terms and conditions set forth herein; and

 

WHEREAS, the amendment and restatement of REIT’s business management agreement
and property management agreement with LLC contemplated by this Agreement is a
condition of and material inducement to each RMR Party’s agreement to effect the
Transactions on the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing recitals and of the
representations, warranties, covenants and agreements contained herein, and
other good and valuable consideration the receipt and sufficiency of which are
hereby acknowledged, and intending to be legally bound, the Parties hereby agree
as follows:

 

ARTICLE I

 

DEFINITIONS

 

Section 1.1                                    Certain Defined Terms. As used in
this Agreement, the following terms shall have the following meanings:

 

“Business Day” means a day, other than Saturday, Sunday or other day on which
banks located in Boston, Massachusetts or Baltimore, Maryland are authorized or
required by Law to close.

 

“Class A Common Stock” means the Class A Common Stock, par value $0.001 per
share, of INC.

 

“Class B-1 Common Stock” means the Class B-1 Common Stock, par value $0.001 per
share, of INC.

 

“Class B-2 Common Stock” means the Class B-2 Common Stock, par value $0.001 per
share, of INC.

 

“Closing” means the closing of the Party Transactions.

 

--------------------------------------------------------------------------------


 

“Code” means the Internal Revenue Code of 1986.

 

“Contract” means any agreement, obligation, contract, license, understanding,
commitment, indenture or instrument, whether written or oral.

 

“Encumbrance” means any lien, pledge, charge, claim, encumbrance, equitable
interest, security interest, option, mortgage, easement, right of first refusal
or restriction of any kind.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“Exchange Act” means the Securities Exchange Act of 1934.

 

“Founders” means Barry M. Portnoy and Adam D. Portnoy.

 

“Governmental Entity” means (a) the United States of America, (b) any other
sovereign nation, (c) any state, province, district, territory or other
political subdivision of (a) or (b) of this definition, including any county,
municipal or other local subdivision of the foregoing, or (d) any entity
exercising executive, legislative, judicial, regulatory or administrative
functions of government on behalf of (a), (b) or (c) of this definition.

 

“Independent Director” means an “Independent Director” as such term may be
defined in the Bylaws of INC.

 

“Law” means any law, statute, ordinance, rule, regulation, directive, code or
order enacted, issued, promulgated, enforced or entered by any Governmental
Entity.

 

“LLC Class A Unit” means a “Class A Unit,” as such term is defined in the
Operating Agreement.

 

“LLC Class B Unit” means a “Class B Unit,” as such term is defined in the
Operating Agreement.

 

“Member” means a “Member” of LLC, as such term is defined in the Operating
Agreement.

 

“Operating Agreement” means the Operating Agreement of LLC dated as of June 5,
2015.

 

“Other REITs” means (i) Government Properties Income Trust, a Maryland real
estate investment trust, (ii) Hospitality Properties Trust, a Maryland real
estate investment trust, and (iii) Senior Housing Properties Trust, a Maryland
real estate investment trust.

 

“Other REIT Distribution Shares” means the shares of Class A Common Stock that
the Other REITs have agreed to distribute to their shareholders pursuant to the
Other REIT Transaction Agreements.

 

“Other REIT Transaction Agreements” means (i) the Transaction Agreement by and
among the RMR Parties and Government Properties Income Trust, (ii) the
Transaction

 

2

--------------------------------------------------------------------------------


 

Agreement by and among the RMR Parties and Hospitality Properties Trust and
(iii) the Transaction Agreement by and among the RMR Parties and Senior Housing
Properties Trust, in each case, dated as of the date hereof.

 

“Other REIT Transactions Closings” means the closings of the transactions
contemplated by the Other REIT Transaction Agreements.

 

“Party Transactions” means the Transactions other than the Distribution and the
distribution of the Other REIT Distribution Shares.

 

“Person” means an individual, a corporation, a general or limited partnership,
an association, a limited liability company, a Governmental Entity, a trust, a
joint venture, a joint stock company or an other entity or organization.

 

“Proceeding” means any suit, action, proceeding, arbitration, mediation, audit,
hearing, inquiry or, to the knowledge of the Person in question, investigation
(in each case, whether civil, criminal, administrative, investigative, formal or
informal) commenced, brought, conducted or heard by or before, or otherwise
involving, any Governmental Entity.

 

“REIT Common Shares” means the common shares of beneficial interest of REIT, par
value $.01 per share.

 

“Representatives” means, when used with respect to any Person, such Person’s
directors, trustees, officers, employees, financial advisors, accountants, legal
counsel, investment bankers, and other agents, advisors and other
representatives.

 

“RMR Advisors” means RMR Advisors LLC, a Maryland limited liability company.

 

“RMR Australia” means RMR Australia Asset Management Pty Ltd., a company
organized under the Laws of the State of Victoria, Australia.

 

“RMR Entity” means each of LLC, INC, RMR Advisors, RMR Intl and RMR Australia.

 

“RMR Intl” means RMR Intl LLC, a Maryland limited liability company.

 

“SEC” means the Securities and Exchange Commission.

 

“Securities Act” means the Securities Act of 1933.

 

“Taxes” means all United States federal, state, local, foreign or other income,
gross receipts, license, payroll, employment, excise, severance, stamp,
occupation, premium, windfall profits, environmental, customs duties, capital
stock, franchise, profits, withholding, social security, unemployment,
disability, real property, personal property, sales, use, hotel and motel
occupancy, transfer, registration, value added, alternative or add-on minimum,
estimated or other taxes, fees, assessments or charges of any kind whatsoever,
together with any interest, penalties or additions to tax imposed with respect
thereto.

 

“Transactions” means the transactions contemplated by this Agreement.

 

3

--------------------------------------------------------------------------------


 

“Transaction Documents” means the agreements referenced in Sections
6.1(c) through and including Section 6.1(g) and all other agreements and
documents entered into in connection with the Transactions.

 

Section 1.2                                    Terms Defined Elsewhere in this
Agreement.  Each of the following terms is defined in the Section set forth
opposite such term:

 

Term

 

Section

AAA

 

Section 7.5(c)(i)

Agreement

 

Preamble

Amended and Restated Management Agreements

 

Section 6.1(c)

Appellate Rules

 

Section 7.5(c)(vi)

Award

 

Section 7.5(c)(iv)

Chosen Courts

 

Section 7.5(b)

Closing Date

 

Section 2.2

Covered Liabilities

 

Section 5.1

Disputes

 

Section 7.5(c)(i)

Distribution

 

Section 4.3(a)

Distribution Agent

 

Section 4.3(a)

Distribution Shares

 

Section 4.3(a)

ERISA Affiliate

 

Section 3.1(l)

Form S-1

 

Section 4.1(a)

GAAP

 

Section 3.1(g)

INC

 

Preamble

INC Board

 

Section 4.2

INC Common Stock

 

Section 3.1(f)

INC’s Contribution to LLC

 

Section 2.1(a)(ii)

INC’s Purchase of LLC Class A Units

 

Section 2.1(a)(iv)

LLC

 

Preamble

LLC Interim Balance Sheet

 

Section 3.1(g)

Order

 

Section 6.1(a)

Party

 

Preamble

Plan

 

Section 3.1(l)

REIT

 

Preamble

REIT Indemnified Parties

 

Section 5.1

REIT Parties

 

Section 3.1(r)(i)

REIT’s Contribution

 

Section 2.1(a)(iii)

REIT’s Contribution to INC

 

Section 2.1(a)(iii)

RMR Group Parties

 

Section 3.2(h)(i)

RMR Parties

 

Preamble

RMR Indemnified Parties

 

Section 5.2

Rules

 

Section 7.5(c)(i)

Subject Class A Shares

 

Section 2.1(a)(iii)

Subject REIT Shares

 

Section 2.1(a)(iii)

TRUST

 

Preamble

TRUST’s Contribution to INC

 

Section 2.1(a)(i)

TRUST’s Disclosure Schedule

 

Section 3.1

Unaudited LLC Financial Statements

 

Section 3.1(g)

 

4

--------------------------------------------------------------------------------


 

Section 1.3                                    Construction.  Unless the context
otherwise requires, as used in this Agreement: (i) “or” is not exclusive;
(ii) “including” and its variants mean “including, without limitation” and its
variants; (iii) words defined in the singular have the parallel meaning in the
plural and vice versa; (iv) references to “written,” “in writing” and comparable
terms refer to printing, typing and other means of reproducing words (including
electronic media) in a visible form; (v) words of one gender shall be construed
to apply to each gender; (vi) all pronouns and any variations thereof refer to
the masculine, feminine or neuter as the context may require; (vii) “Articles,”
“Sections,” and “Schedules” refer to Articles, Sections, and Schedules of this
Agreement unless otherwise specified; (viii) “hereof”, “herein” and “hereunder”
and words of like import used in this Agreement shall refer to this Agreement as
a whole and not to any particular provision of this Agreement; (ix) “Dollars”
and “$” mean United States Dollars; and (x) the word “extent” in the phrase “to
the extent” shall mean the degree to which a subject or other thing extends and
such phrase shall not mean simply “if.”

 

Section 1.4                                    Other Interpretative
Provisions.   The headings in this Agreement are for reference purposes only and
shall not in any way affect the meaning or interpretation of this Agreement.  
Any capitalized term used in any Schedule to this Agreement, but not otherwise
defined therein, shall have the meaning as defined in this Agreement.  All
Schedules annexed hereto or referred to herein are hereby incorporated in and
made a part of this Agreement as if set forth in full herein.  References to any
statute shall be deemed to refer to such statute as amended from time to time
and to any rules or regulations promulgated thereunder.  References to any
Contract are to that Contract as amended, modified or supplemented from time to
time in accordance with the terms hereof and thereof.  References to any Person
include the successors and permitted assigns of that Person. References from or
through any date mean, unless otherwise specified, from and including or through
and including, respectively.

 

Section 1.5                                    Joint Drafting.  The Parties have
been represented by counsel in the negotiation and preparation of this
Agreement; therefore, this Agreement will be deemed to be drafted by each of the
Parties, and no rule of construction will be invoked respecting the authorship
of this Agreement.

 

ARTICLE II

 

THE CONTRIBUTIONS

 

Section 2.1                                    The Contributions.

 

(a)                                 Subject to the terms and conditions
hereinafter set forth, and on the basis of, in reliance upon and in
consideration for the representations, warranties, covenants, agreements and
closing conditions set forth herein, the applicable Parties shall take the
actions described in this Section 2.1(a) or cause such actions to take place:

 

5

--------------------------------------------------------------------------------


 

(i)                                     TRUST’s Contribution to INC.  TRUST
shall contribute to INC as a capital contribution $11,520,000 in cash, and in
exchange INC shall issue to TRUST 1,000,000 shares of Class B-1 Common Stock
(“TRUST’s Contribution to INC”).

 

(ii)                                  INC’s Contribution to LLC.  Immediately
following TRUST’s Contribution to INC, INC shall contribute $11,520,000 in cash
as a capital contribution to LLC, and in exchange LLC shall issue to INC
1,000,000 LLC Class B Units (“INC’s Contribution to LLC”).

 

(iii)                               REIT’s Contribution to INC.  Immediately
following INC’s Contribution to LLC, REIT shall contribute $36,480,531 to INC as
a capital contribution (“REIT’s Contribution”), which capital contribution shall
be comprised of a number of newly-issued REIT Common Shares contributed at a
price per REIT Common Share of $23.41 and, to the extent that amount of such
REIT Common Shares would exceed one percent (1%) of the outstanding REIT Common
Shares prior to such issuance or is otherwise limited to comply with the
rules of the stock exchange on which the REIT Common Shares are listed, cash. 
In exchange for REIT’s Contribution, INC shall issue to REIT 3,166,891 shares of
Class A Common Stock (“Subject Class A Shares”). The REIT Common Shares
contributed to INC under this Section 2.1(a)(iii) are referred to herein as the
“Subject REIT Shares” and the transactions provided for in this
Section 2.1(a)(iii) are referred to herein as “REIT’s Contribution to INC”.

 

(iv)                              INC’s Purchase of LLC Class A Units. 
Immediately following REIT’s Contribution to INC, INC shall purchase from TRUST,
and TRUST shall sell to INC, 3,166,891 LLC Class A Units owned by TRUST free and
clear from all Encumbrances for $36,480,531 to be paid by: (1) the transfer by
INC to TRUST of the Subject REIT Shares and any cash received in REIT’s
Contribution to INC and (2) the issuance by INC to TRUST of 3,166,891 shares of
Class B-2 Common Stock (“INC’s Purchase of LLC Class A Units”).  For United
States federal (and conforming state) income Tax purposes, the Parties agree
that the consideration described in Section 2.1(a)(iv)(1) has a fair market
value of $36,480,531, and shall perform such income Tax reporting accordingly,
except as required by Law.

 

(b)                                 Following the Closing and the Other REIT
Transactions Closings, the capital structure and ownership of LLC shall be as
set forth in Schedule I attached hereto and the capital structure and ownership
of INC shall be as set forth in Schedule II attached hereto.  For the avoidance
of doubt, the contributions contemplated by Section 2.1(a)(i) and
Section 2.1(a)(ii) are the exact same contributions contemplated by the
comparable sections of the Other REIT Transaction Agreements.

 

Section 2.2                                    The Closing.  Unless otherwise
mutually agreed in writing among the Parties, the Closing shall take place at
the offices of Skadden, Arps, Slate, Meagher & Flom LLP, 500 Boylston Street,
Boston, Massachusetts 02116, or at such other place or through such other means
as such Parties may agree, simultaneously with the execution and delivery of
this Agreement, the execution and delivery of the Other REIT Transaction
Agreements by the parties thereto and the Other REIT Transactions Closings so
long as the conditions precedent set forth in Article VI have been previously
satisfied or waived in writing (other than conditions with respect

 

6

--------------------------------------------------------------------------------


 

to actions the respective Parties will take at the Closing itself, but subject
to the satisfaction or waiver of those conditions) (the “Closing Date”).

 

Section 2.3                                    Closing Deliverables.  At the
Closing:

 

(a)                                 TRUST’s Contribution to INC.

 

(i)                                     TRUST shall deliver to INC $11,520,000
in immediately available funds by wire transfer to one or more bank accounts
designated by INC; and

 

(ii)                                  INC shall deliver, or cause to be
delivered, to TRUST either (A) a stock certificate or certificates evidencing
the issuance to TRUST of 1,000,000 shares of Class B-1 Common Stock, or
(B) evidence in a form reasonably satisfactory to TRUST that an account for
TRUST has been created on, and the issuance to TRUST of 1,000,000 shares of
Class B-1 Common Stock has been credited to such account in, the book entry
transfer system maintained by INC or its transfer agent, as requested by TRUST.

 

(b)                                 INC’s Contribution to LLC.

 

(i)                                     INC shall deliver to LLC $11,520,000 in
immediately available funds by wire transfer to one or more bank accounts
designated by LLC; and

 

(ii)                                  LLC shall deliver, or cause to be
delivered, to INC a Schedule of Members to the Operating Agreement reflecting
the admittance of INC as Managing Member and the issuance to INC of 1,000,000
LLC Class B Units.

 

(c)                                  REIT’s Contribution to INC.

 

(i)                                     INC shall deliver, or cause to be
delivered, to REIT either (A) a stock certificate or certificates evidencing the
issuance to REIT of 3,166,891 shares of Class A Common Stock or (B) evidence in
a form reasonably satisfactory to REIT that an account for REIT has been created
on, and the issuance to REIT of 3,166,891 shares of Class A Common Stock has
been credited to such account in, the book entry transfer system maintained by
INC or its transfer agent, as requested by REIT.

 

(ii)                                  REIT shall deliver, or cause to be
delivered, to INC (A) either (1) a share certificate or certificates evidencing
the issuance to INC of the Subject REIT Shares, or (2) evidence in a form
reasonably satisfactory to INC that an account for INC has been created on, and
the issuance to INC of the Subject REIT Shares has been credited to such account
in, the book entry transfer system maintained by REIT or its transfer agent, as
requested by INC and (B) any cash portion of REIT’s Contribution in immediately
available funds by wire transfer to one or more bank accounts designated by INC.

 

(d)                                 INC’s Purchase of LLC Class A Units.

 

(i)                                     LLC shall deliver to INC a Schedule of
Members to the Operating Agreement reflecting the admittance of INC as Member
and owner of 3,166,891  LLC Class A Units; and

 

7

--------------------------------------------------------------------------------


 

(ii)                                  INC shall (A) deliver, or cause to be
delivered, to TRUST a stock power for the Subject REIT Shares, in customary
form, (B) either (1) deliver to TRUST a share certificate or certificates
evidencing the issuance to TRUST of the Subject REIT Shares or (2) deliver, or
cause to be delivered, to REIT or its transfer agent a letter of direction
directing REIT or its transfer agent to create an account for TRUST on, and
credit the Subject REIT Shares in such account in, the book entry transfer
system maintained by REIT’s transfer agent, as requested by TRUST, and
(C) deliver, or cause to be delivered, to TRUST any cash portion of REIT’s
Contribution in immediately available funds by wire transfer to one or more bank
accounts designated by TRUST and (D) deliver, or cause to be delivered, to TRUST
either (1) a stock certificate or certificates evidencing the issuance to TRUST
of 3,166,891 shares of Class B-2 Common Stock or (2) evidence in a form
reasonably satisfactory to TRUST that an account for TRUST has been created on,
and the issuance to TRUST of 3,166,891 shares of Class B-2 Common Stock has been
credited to such account in, the book entry transfer system maintained by INC or
its transfer agent, as requested by TRUST.

 

(e)                                  Other Transaction Documents.  Each Party
shall deliver to the applicable parties one or more executed signature pages to
each Transaction Document to which it is a party, as such applicable parties may
request.

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

 

Section 3.1                                    Representations and Warranties of
TRUST.  TRUST hereby represents and warrants to REIT, subject to the exceptions
set forth in the disclosure schedule prepared by TRUST and delivered to REIT
concurrently with the execution and delivery of this Agreement (“TRUST’s
Disclosure Schedule”), that as of the date hereof as follows:

 

(a)                                 Organization.  TRUST and each RMR Entity is
duly organized, validly existing and in good standing under the Laws of its
jurisdiction of organization or incorporation, as applicable.

 

(b)                                 Due Authorization.  The execution, delivery
and performance by each RMR Party of this Agreement and each Transaction
Document to which it is a party have been duly authorized by all necessary
action.

 

(c)                                  Authority; Validity of Agreement.  Each RMR
Party has the requisite power, authority and legal right to execute and deliver
this Agreement and each Transaction Document to which it is a party, and to
consummate the transactions contemplated hereby and thereby, as the case may
be.  This Agreement and each Transaction Document to which an RMR Party is a
party have been duly executed and delivered by such RMR Party and constitute its
legal, valid and binding obligations, enforceable against it in accordance with
its terms, subject to the effects of bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and other similar Laws relating to or
affecting creditors’ rights generally.

 

8

--------------------------------------------------------------------------------


 

(d)                                 No Conflicts.  The execution, delivery and
performance by each RMR Party of this Agreement and the Transaction Documents to
which it is a party, the consummation by such RMR Party of the transactions
contemplated hereby or thereby and the compliance by such RMR Party with the
terms and provisions hereof or thereof, will not, directly or indirectly (with
or without notice or lapse of time or both), (i) contravene or conflict with, or
result in a breach or termination of, or constitute a default under (or with
notice or lapse of time or both, result in the breach or termination of or
constitute a default under) the organizational documents of such RMR Party,
(ii) constitute a violation by TRUST or any RMR Entity of any existing
requirement of Law applicable to it or any of its properties, rights or assets
or (iii) require the consent or approval of any Person, except, in the case of
clauses (ii) and (iii), as would not reasonably be expected to result in,
individually or in the aggregate, a material adverse effect on its ability to
consummate the transactions contemplated by this Agreement and the Transaction
Documents to which it is a party.

 

(e)                                  Litigation.  There are no Proceedings
pending or, to TRUST’s knowledge, threatened, against TRUST or any RMR Entity
which, individually or in the aggregate, if determined adversely to it, would
reasonably be expected to materially and adversely affect the ability of any RMR
Party to perform its obligations under this Agreement and the Transaction
Documents to which it is a party.

 

(f)                                   INC Capitalization.  The authorized
capital stock of INC consists of (i) 31,000,000 shares of Class A Common Stock,
(ii) 1,000,000 shares of Class B-1 Common Stock and (iii) 15,000,000 shares of
Class B-2 Common Stock (collectively, “INC Common Stock”).  No shares of INC
Common Stock are issued or outstanding.  When issued pursuant to the terms of
this Agreement and receipt of payment therefor, all of the issued and
outstanding shares of INC Common Stock will be duly authorized, validly issued,
fully paid and non-assessable.

 

(g)                                  LLC Financial Statements.  LLC has provided
to REIT copies of:  (i) the audited consolidated balance sheets of LLC, as
historically presented, which excludes RMR Australia and RMR Advisors, as at
September 30, 2014, September 30, 2013, September 30, 2012, September 30, 2011
and September 30, 2010 and the audited consolidated statements of income,
changes in members’ equity and cash flow for the fiscal years ended
September 30, 2014, September 30, 2013, September 30, 2012, September 30, 2011
and September 30, 2010, together with the report thereon of Ernst & Young LLP,
independent certified public accountants and the notes thereto; (ii) the
unaudited consolidated statements of income of LLC for the fiscal years ended
September 30, 2014, September 30, 2013, September 30, 2012, September 30, 2011
and September 30, 2010;  (iii) the unaudited consolidated statements of income
of RMR Advisors for the fiscal years ended September 30, 2014, September 30,
2013, September 30, 2012, September 30, 2011 and September 30, 2010; (iv) the
unaudited consolidated statements of income of RMR Australia for the fiscal
years ended September 30, 2014 and September 30, 2013; (v) the unaudited
consolidated balance sheet of LLC as at March 31, 2015 and the related unaudited
consolidated statements of income for the six months ended March 31, 2015 and
March 31, 2014 ((ii) through (v), collectively, the “Unaudited LLC Financial
Statements”); and (vi) the unaudited consolidated balance sheet of LLC as at
April 30, 2015 giving effect to certain transactions which occurred subsequent
to the date of the audited and unaudited financial statements in (i) through
(vi) (the “LLC Interim Balance Sheet”).  Such financial statements (i)

 

9

--------------------------------------------------------------------------------


 

have been prepared from, are in accordance with, and accurately reflect the
books and records of LLC and its subsidiaries in all material respects,
(ii) have been prepared in accordance with U.S. generally accepted accounting
principles as in effect from time to time (“GAAP”) applied on a consistent basis
during the periods involved, except as may be indicated in the notes thereto or,
in the case of the Unaudited LLC Financial Statements and the LLC Interim
Balance Sheet, for year-end audit adjustments (which are not material in amount)
and (iii) fairly present, in all material respects, the consolidated financial
position of LLC and its subsidiaries, as of the respective dates thereof, and
the consolidated results of their operations, and, where included, their
consolidated members’ equity and their consolidated cash flows for the
respective periods indicated, subject, in the case of the Unaudited LLC
Financial Statements and the LLC Interim Balance Sheet, to year-end audit
adjustments (which are not material in amount).

 

(h)                                 Undisclosed Liabilities.  Except (i) as
reflected or reserved against in the LLC Interim Balance Sheet, (ii) for
liabilities and obligations incurred since the date of the LLC Interim Balance
Sheet in the ordinary course of business consistent with past practice (none of
which have had, or could reasonably be expected to have, a material adverse
effect on LLC) and (iii) for liabilities and obligations expressly contemplated
by or under this Agreement, the Other REIT Transaction Agreements or any
Transaction Document, none of LLC, its subsidiaries or INC have any material
liabilities or obligations of any nature (whether absolute or contingent,
asserted or unasserted, known or unknown, primary or secondary, direct or
indirect, and whether or not accrued) that would be required by GAAP to be
reflected on a consolidated balance sheet of LLC and its subsidiaries or in the
notes thereto.

 

(i)                                     LLC Capitalization and Ownership of LLC
Class A Units and LLC Class B Units.  The membership interest of LLC consists of
30,000,000 LLC Class A Units and 1,000,000 LLC Class B Units.  TRUST owns
beneficially and of record all of the issued and outstanding LLC Class A Units,
free and clear from all Encumbrances.  Upon completion of INC’s Purchase of LLC
Class A Units and INC’s Contribution to LLC, INC will own 15,000,000 Class A
Units and all of the LLC Class B Units, free and clear from all Encumbrances.

 

(j)                                    RMR Advisors, RMR Intl and RMR Australia
Capitalization.  LLC owns beneficially and of record all of the issued and
outstanding membership interests of RMR Advisors, free and clear from all
Encumbrances.  LLC owns beneficially and of record all of the issued and
outstanding membership interests of RMR Intl, free and clear from all
Encumbrances.  RMR Intl owns beneficially and of record all of the issued and
outstanding capital stock of RMR Australia, free and clear from all
Encumbrances.

 

(k)                                 Compliance with Law.  Each RMR Entity is,
and has been at all times since June 1, 2010, in compliance in all material
respects with all material Laws applicable to the conduct of its respective
business, and holds, and has held since June 1, 2010, all material permits,
registrations, authorizations, or licenses from Governmental Entities with
jurisdiction over such RMR Entity, necessary for the conduct of its business as
from time to time conducted.

 

(l)                                     ERISA.  Except for such instances as
would not reasonably be expected, individually or in the aggregate, to result in
a material adverse effect on LLC, (i) each employee benefit plan, within the
meaning of Section 3(3) of ERISA, for which LLC or any organization that is, or
has in the five years prior to the Closing been, treated as a single employer
with LLC

 

10

--------------------------------------------------------------------------------


 

under Sections 414(b), (c), (m) or (o) of the Code or Sections 4001(a)(14) or
4001(b)(1) of ERISA (each, an “ERISA Affiliate”) would have any liability (each,
a “Plan”) has been maintained in compliance with its terms and the requirements
of any applicable statutes, orders, rules and regulations, including but not
limited to ERISA and the Code; (ii) no prohibited transaction, within the
meaning of Section 406 of ERISA or Section 4975 of the Code, has occurred with
respect to any Plan (excluding transactions effected pursuant to a statutory or
administrative exemption); (iii) for each Plan that is subject to the funding
rules of Section 412 of the Code or Section 302 of ERISA, all required
contributions have been made and there is no accumulated funding deficiency,
whether or not waived; (iv) no “reportable event” (within the meaning of
Section 4043(c) of ERISA) has occurred or is reasonably expected to occur; and
(v) neither LLC nor any ERISA Affiliate has incurred, nor reasonably expects to
incur, any liability under Title IV of ERISA (other than contributions to the
Plan or premiums to the Pension Benefit Guaranty Corporation, in the ordinary
course and without default) in respect of a Plan (including a “multiemployer
plan,” within the meaning of Section 4001(a)(3) of ERISA).

 

(m)                             Taxes.  Each RMR Entity (i) has timely filed or
caused to be timely filed or will timely file or cause to be timely filed
(taking into account any extension of time to file granted or obtained) with the
appropriate Governmental Entity all material Tax returns required to be filed by
or with respect to it, and all such filed Tax returns are true, correct and
complete in all material respects and were prepared in material compliance with
all applicable Laws and (ii) has timely paid or will timely pay all amounts of
material Taxes due and payable by or with respect to it (whether or not shown on
any Tax return) except to the extent that such Taxes are being contested in good
faith and for which it has set aside adequate reserves in accordance with GAAP. 
All amounts of material Taxes and other amounts required to have been withheld
by or with respect to each RMR Entity have been or will be timely withheld and
timely remitted to the applicable Governmental Entity, and each RMR Entity has
materially complied with all information reporting requirements and has properly
completed and timely filed all material Tax returns and other forms with respect
thereto that are required to be filed.

 

(n)                                 Material Contracts.  Other than the
Transaction Documents, the Contracts listed in Section 3.1(n) of TRUST’s
Disclosure Schedule and any agreements terminable by LLC on thirty (30) days or
less notice, LLC has no material Contracts.

 

(o)                                 Title to Assets.  Each of LLC, RMR Advisors,
RMR Intl and RMR Australia has good and marketable title to, or a valid
leasehold interest in, or other valid right to use, every material property and
asset, including intellectual property, used by it in the conduct of its
respective business.

 

(p)                                 Certain Business Practices.  TRUST and each
RMR Entity and, to TRUST’s knowledge, each of their respective trustees,
directors, officers, employees or agents and each other Person acting on behalf
of any of them, has complied and is in compliance, in all material respects,
with all applicable requirements under (i) the Foreign Corrupt Practices Act of
1977, (ii) all other international anti-bribery conventions and (iii) all other
applicable Laws relating to corruption, bribery, ethical business conduct, money
laundering, political contributions, gifts and gratuities, or lawful expenses,
Laws requiring the disclosure of agency relationships or commissions and
anti-corruption rules of any international financial institutions with which any
of them do business.

 

11

--------------------------------------------------------------------------------


 

(q)                                 Sophistication of Parties.  Each RMR Party
has such knowledge, sophistication and experience in financial and business
matters that it is capable of evaluating the merits and risks of its entering
into this Agreement and the Transaction Documents to which it is a party and
consummating the Transactions and the transactions contemplated by the Other
REIT Transaction Agreements.

 

(r)                                    Information.

 

(i)                                     Each RMR Party has adequate information
concerning the business and financial condition of REIT to make an informed
decision regarding the Transactions and has independently and without reliance
upon any REIT Party (as defined below) made its own analysis and decision to
accept the Subject REIT Shares in consideration for the Subject Class A Shares
and the other Transactions.  Each of INC and TRUST has relied solely on its own
independent investigation in valuing the Subject REIT Shares and determining to
proceed with this Agreement, the Transaction Documents to which it is a party
and the Transactions.  It has not relied on any assertions made by REIT or any
Person representing or acting on behalf of REIT (collectively, the “REIT
Parties”) regarding REIT, the Subject REIT Shares or the valuation thereof.  It
has previously undertaken such independent investigation of REIT as in its
judgment is appropriate to make an informed decision with respect to the
Transactions and has made its own decision to consummate (or cause INC and LLC
to consummate) the Transactions based on its own independent review and
consultations with such investment, legal, tax, accounting and other advisers as
it has deemed necessary; and

 

(ii)                                  The RMR Parties understand and acknowledge
that, except as expressly otherwise set forth in Section 3.2, REIT makes no
representation or warranty to it, express or implied, with respect to REIT, the
Subject REIT Shares, the Transactions or the accuracy, completeness or adequacy
of any publicly available information regarding REIT or its subsidiaries, nor
shall any of the REIT Parties be liable for any loss or damages of any kind
resulting from the use of any information (other than any liability of REIT
solely as a result of a material untruth or material inaccuracy of a
representation or warranty of REIT set forth in Section 3.2) supplied to the RMR
Parties.

 

(s)                                   Investment Purpose.  TRUST is acquiring
the Subject REIT Shares for its own account and the account of its beneficiaries
for investment purposes only and not with a view to the distribution or resale
thereof, in whole or in part, and it will not transfer, or offer to transfer,
all or any portion of the Subject REIT Shares in any manner that would violate
or cause any of the RMR Parties to violate the Securities Act or any securities
Laws of the several states.

 

Section 3.2                                    Representations and Warranties of
REIT.  REIT hereby represents and warrants to the RMR Parties, subject to the
exceptions set forth in the disclosure schedule prepared by REIT and delivered
to the RMR Parties concurrently with the execution and delivery of this
Agreement, that as of the date hereof as follows:

 

(a)                                 Organization.  REIT is duly organized,
validly existing and in good standing under the Laws of the State of Maryland.

 

12

--------------------------------------------------------------------------------


 

(b)                                 Due Authorization.  The execution, delivery
and performance by REIT of this Agreement and of each Transaction Document to
which it is a party have been duly authorized by all necessary action, including
the authorization by the Compensation Committee of REIT of the execution,
delivery and performance by REIT of the Amended and Restated Management
Agreements.

 

(c)                                  Authority; Validity of Agreement.  REIT has
the requisite power, authority and legal right to execute and deliver this
Agreement and each Transaction Document to which it is a party, and to
consummate the transactions contemplated hereby and thereby, as the case may
be.  This Agreement and each Transaction Document to which it is a party have
been duly executed and delivered by REIT and constitute the legal, valid and
binding obligations of REIT, enforceable against REIT in accordance with its
terms, subject to the effects of bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar Laws relating to or affecting
creditors’ rights generally.

 

(d)                                 No Conflicts.  The execution, delivery and
performance by REIT of this Agreement and the Transaction Documents to which it
is a party, the consummation by REIT of the transactions contemplated hereby or
thereby and the compliance by REIT with the terms and provisions hereof or
thereof, will not, directly or indirectly (with or without notice or lapse of
time or both), (i) contravene or conflict with, or result in a breach or
termination of, or constitute a default under (or with notice or lapse of time
or both, result in the breach or termination of or constitute a default under)
the organizational documents of REIT, (ii) constitute a violation by REIT of any
existing requirement of Law applicable to REIT or any of its properties, rights
or assets or (iii) require the consent or approval of any Person, except, in the
case of clauses (ii) and (iii), as would not reasonably be expected to result
in, individually or in the aggregate, a material adverse effect on the ability
of REIT to consummate the transactions contemplated by this Agreement and the
Transaction Documents to which it is a party.

 

(e)                                  Litigation.  There are no Proceedings
pending or, to the knowledge of REIT, threatened, against REIT which,
individually or in the aggregate, if determined adversely to REIT, would
reasonably be expected to materially and adversely affect the ability of REIT to
perform its obligations under this Agreement and the Transaction Documents to
which it is a party.

 

(f)                                   Capitalization.  All of the outstanding
REIT Common Shares are, and when issued pursuant to the terms of this Agreement
upon receipt of payment therefor, the Subject REIT Shares will be, duly
authorized, validly issued, fully paid and non-assessable.

 

(g)                                  Sophistication of Parties.  REIT has such
knowledge, sophistication and experience in financial and business matters that
REIT is capable of evaluating the merits and risks of its entering into this
Agreement and the Transaction Documents to which it is a party and consummating
the Transactions.

 

(h)                                 Information.

 

(i)                                     REIT has adequate information concerning
the business and financial condition of the RMR Entities to make an informed
decision regarding the Transactions

 

13

--------------------------------------------------------------------------------


 

and has independently and without reliance upon any RMR Group Party (as defined
below) made its own analysis and decision to accept the Subject Class A Shares
in exchange for the Subject REIT Shares and the other Transactions.  REIT has
relied solely on its own independent investigation in valuing the Subject
Class A Shares and determining to proceed with this Agreement, the Transaction
Documents to which it is a party and the Transactions.  REIT has not relied on
any assertions made by TRUST or any RMR Entity or any Founder or any Person
representing or acting on behalf of TRUST, any RMR Entity or any Founder
(collectively, the “RMR Group Parties”) regarding the RMR Entities, the Subject
Class A Shares or the valuation thereof.  REIT has previously undertaken such
independent investigation of the RMR Entities as in its judgment is appropriate
to make an informed decision with respect to the Transactions and has made its
own decision to consummate the Transactions based on its own independent review
and consultations with such investment, legal, tax, accounting and other
advisers as it has deemed necessary; and

 

(ii)                                  REIT understands and acknowledges that,
except as expressly otherwise set forth in Section 3.1, the RMR Group Parties do
not make any representation or warranty to it, express or implied, with respect
to the RMR Parties, the Subject Class A Shares, the Transactions or the
accuracy, completeness or adequacy of any publicly available information
regarding the RMR Parties or their subsidiaries, nor shall any of the RMR Group
Parties be liable for any loss or damages of any kind resulting from the use of
any information (other than any liability of the RMR Group Parties solely as a
result of a material untruth or material inaccuracy of a representation or
warranty of such parties set forth in Section 3.1) supplied to REIT.

 

(i)                                     Investment Purpose.  Except as provided
in Section 4.3, REIT is acquiring the Subject Class A Shares for REIT’s own
account for investment purposes only and not with a view to the distribution or
resale thereof, in whole or in part, and agrees that it will not transfer, or
offer to transfer, all or any portion of the Subject Class A Shares in any
manner that would violate or cause INC to violate the Securities Act or any
securities Laws of the several states.

 

ARTICLE IV

 

ADDITIONAL AGREEMENTS

 

Section 4.1                                    Registration Statement on
Form S-1.

 

(a)                                 As promptly as reasonably practicable
following the date of this Agreement, INC shall prepare (with the REIT’s
reasonable cooperation) and cause to be filed with the SEC, a Registration
Statement on Form S-1, including all exhibits and financial statements required
under the Securities Act to be filed therewith (the “Form S-1”), in connection
with the registration under the Securities Act of the Distribution Shares and
the Other REIT Distribution Shares.   INC shall use its reasonable best efforts
to (A) have the Form S-1 declared effective under the Securities Act as promptly
as practicable after such filing, (B) ensure that the Form S-1 complies in all
material respects with the applicable provisions of the Exchange Act and the
Securities Act and (C) keep the Form S-1 effective for so long as necessary to
complete the Distribution.  REIT shall furnish all information concerning itself
and

 

14

--------------------------------------------------------------------------------


 

its subsidiaries to INC and provide such other assistance as may be reasonably
requested by INC in connection with the preparation, filing and distribution of
the Form S-1 and related prospectus.  Each of INC and REIT shall provide to its
and each other’s counsel such representations as reasonably necessary to render
the opinions required to be filed therewith.  The Form S-1 shall include all
information reasonably requested by INC and REIT to be included therein.  INC
shall promptly notify REIT upon the receipt of any comments from the SEC or any
request from the SEC for amendments or supplements to the Form S-1, and shall,
as promptly as practicable after receipt thereof, provide REIT with copies of
all correspondence between it and its Representatives, on the one hand, and the
SEC, on the other hand, and all written comments with respect to the Form S-1
received from the SEC and advise REIT of any oral comments with respect to the
Form S-1 received from the SEC.  INC shall use its reasonable best efforts to
respond as promptly as practicable to any comments from the SEC with respect to
the Form S-1.  Notwithstanding the foregoing, prior to filing the Form S-1 (or
any amendment or supplement thereto) or responding to any comments from the SEC
with respect thereto, INC shall cooperate with REIT and provide REIT a
reasonable opportunity to review and comment on such document or response
(including the proposed final version of such document or response).  INC shall
advise REIT, promptly after it receives notice thereof, of the time of
effectiveness of the Form S-1, the issuance of any stop order relating thereto
or the suspension of the qualification of the Distribution Shares for offering
or sale in any jurisdiction, and INC and REIT shall use their reasonable best
efforts to have any such stop order or suspension lifted, reversed or otherwise
terminated.  INC shall also take any other action reasonably required to be
taken under the Securities Act, the Exchange Act, any applicable foreign or
state securities or “blue sky” Laws and the rules and regulations thereunder in
connection with the distribution of the Distribution Shares, and REIT shall
furnish all information concerning itself and the holders of the REIT Common
Shares as may be reasonably requested in connection with any such actions.

 

(b)                                 If, at any time prior to effective date of
the Distribution, any information relating to INC, REIT or any Other REIT should
be discovered by INC or REIT which, in the reasonable judgment of INC or REIT,
should be set forth in an amendment of, or a supplement to, the Form S-1, so
that any of such documents would not include any misstatement of a material fact
or omit to state any material fact necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading, the Party
that discovers such information shall promptly notify the other Party, and INC
and REIT shall cooperate in the prompt filing with the SEC of any necessary
amendment of, or supplement to, the Form S-1 and, to the extent required by Law,
in disseminating the information contained in such amendment or supplement to
the shareholders of REIT.  For purposes of this Section 4.1, any information
concerning or related to the RMR Parties or the Founders will be deemed to have
been provided by INC, any information concerning or related to REIT or its
subsidiaries will be deemed to have been provided by REIT and any information
concerning or related to any Other REIT or its subsidiaries will be deemed to
have been provided by such Other REIT.

 

(c)                                  LLC shall pay or promptly reimburse INC and
REIT, as applicable, for all customary costs and expenses incident to the
preparation and filing of the Form S-1 and the listing of the Class A Common
Stock on a national securities exchange, including: (i) all SEC registration and
filing fees; (ii) all fees and expenses to list the Class A Common Stock on a
national securities exchange; (iii) fees and expenses of compliance with
securities or “blue sky” Laws (including reasonable fees and disbursements of
counsel in connection with blue sky

 

15

--------------------------------------------------------------------------------


 

qualifications of the Distribution Shares); (iv) reasonable fees and
disbursements of counsel to INC and fees and expenses for independent registered
public accountants retained by INC (including the expenses or costs associated
with the delivery of any consents and opinions); and (v) the fees and expenses
of INC’s transfer agent and registrar.  For the avoidance of doubt, INC and LLC
shall not have any obligation to pay or reimburse the fees and expenses of the
Distribution Agent, REIT’s transfer agent and registrar, REIT’s counsel or the
cost of printing or mailing any prospectus for the Distribution to REIT’s
shareholders, all of which shall be paid by REIT.

 

Section 4.2                                    INC Charter, Board and Board
Committees.  After the date of this Agreement and prior to the filing of the
Form S-1, INC and REIT will discuss the advisability of including ownership
limitations in INC’s charter comparable to those in REIT’s declaration of trust
and will amend INC’s charter, if necessary.  Immediately prior to the time that
the Form S-1 is declared effective under the Securities Act, (i) the Board of
Directors of INC (the “INC Board”) shall be expanded to include not less than
three (3) Independent Directors (the identity and qualifications of which shall
have been previously approved by the independent trustees of REIT, which
approval shall not be unreasonably withheld, conditioned or delayed), and
(ii) the INC Board shall establish audit, compensation and nominating and
governance committees thereof which comply with the Exchange Act and the listing
requirements of any national securities exchange on which the Class A Common
Stock has then been approved for listing.  Thereafter changes to the composition
of INC Board and the committees thereof shall be made in accordance with INC’s
organizational documents, as then in effect.

 

Section 4.3                                    Distribution.

 

(a)                                 As promptly as practicable following the
time that the Form S-1 is declared effective under the Securities Act, REIT
shall use reasonable best efforts to declare a pro rata distribution to holders
of REIT Common Shares approximately half of the Subject Class A Shares received
pursuant to Section 2.1(a) above (such distribution, the “Distribution,” and the
shares to be distributed, the “Distribution Shares”).  REIT shall cooperate in
good faith with INC and the Other REITs in choosing a distribution agent (the
“Distribution Agent”) and establishing a record date and distribution date for
the Distribution such that the record dates and distribution dates for the
distributions of shares of Class A Common Stock to be made by REIT and by the
Other REITs pursuant to the Other REIT Transaction Agreements are as close in
time as practicable to each other and to the effective date of the Form S-1.

 

(b)                                 REIT shareholders holding a number of REIT
Common Shares on the Distribution record date, which would entitle such
shareholders to receive less than one whole Distribution Share in the
Distribution, will receive cash in lieu of fractional shares. Fractional
Distribution Shares will not be distributed in the Distribution nor credited to
book-entry accounts.  The Distribution Agent shall, as soon as practicable after
the Distribution date (i) determine the number of whole and fractional
Distribution Shares allocable to each holder of record or beneficial owner of
REIT Common Shares as of close of business on the Distribution record date,
(ii) aggregate all such fractional shares into whole shares and sell the whole
shares obtained thereby in open market transactions, in each case, at the then
prevailing trading prices on behalf of holders who would otherwise be entitled
to fractional share interests and (iii) distribute to each such holder, or for
the benefit of each such beneficial owner, such holder

 

16

--------------------------------------------------------------------------------


 

or owner’s ratable share of the net proceeds of such sale, based upon the
average gross selling price per Distribution Share after making appropriate
deductions for any amount required to be withheld for tax purposes and any
brokerage fees incurred in connection with these sales of fractional shares. 
None of REIT, INC or the Distribution Agent will guarantee any minimum resale
price for the fractional Distribution Shares.  INC will not pay any interest on
the proceeds from the sale of fractional shares.  The Distribution Agent acting
on behalf of REIT will have the sole discretion to select the broker-dealers
through which to sell the aggregated fractional shares and to determine when,
how and at what price to sell such shares.

 

Section 4.4                                    Exchange Listing.  INC shall use
its best efforts to have the issued and outstanding Class A Common Stock
(including the Distribution Shares) approved for listing on a national
securities exchange, as defined under the Exchange Act, on or prior to the
earliest distribution date.

 

Section 4.5                                    Transfer Agent.  INC shall use
its best efforts to provide and cause to be maintained a transfer agent and
registrar (which may be the same entity) for the Distribution Shares and obtain
a CUSIP number for the Class A Common Stock, in each case, no later than the
effective date of the Form S-1.

 

ARTICLE V

 

INDEMNIFICATION

 

Section 5.1                                    Indemnification by LLC.  LLC
shall indemnify and hold harmless REIT, its subsidiaries, each of their
respective directors, trustees, officers and agents, and each of the heirs,
executors, successors and assigns of any of the foregoing (collectively, the
“REIT Indemnified Parties”) from and against any and all damages, claims,
losses, expenses, costs, obligations and liabilities, including liabilities for
all reasonable attorneys’, accountants’, and experts’ fees and expenses
(collectively, “Covered Liabilities”), suffered, directly or indirectly, by any
REIT Indemnified Party by reason of, or arising out of any untrue statement or
alleged untrue statement of a material fact contained in the Form S-1 (or any
amendment thereto), including any omission or alleged omission therefrom of a
material fact required to be stated therein or necessary to make the statements
therein not misleading or arising out of any untrue statement or alleged untrue
statement of a material fact in the Form S-1 or the omission or alleged omission
therefrom of a material fact necessary in order to make the statement therein in
light of the circumstances under which they were made, not misleading, in each
case other than any untrue statement or omission or alleged untrue statement or
omission made in reliance upon and in conformity with written information
furnished to INC by REIT or any Other REIT for use in the Form S-1 (or any
amendment thereto).

 

Section 5.2                                    Indemnification by REIT.  REIT
shall indemnify and hold harmless LLC, TRUST, INC, each of their respective
subsidiaries and each of their respective directors, trustees, officers,
employees and agents, and each of the heirs, executors, successors and assigns
of any of the foregoing (collectively, the “RMR Indemnified Parties”) from and
against any and all Covered Liabilities suffered, directly or indirectly, by any
RMR Indemnified Party by reason of, or arising out of any untrue statement or
omission or alleged untrue statement or omission made

 

17

--------------------------------------------------------------------------------


 

in the Form S-1 in reliance upon and in conformity with written information
furnished to INC by REIT for use therein.

 

Section 5.3                                    Certain Limitations, Etc.  The
amount of any Covered Liabilities for which indemnification is provided under
this Agreement shall be net of (i) any amounts actually recovered or recoverable
by the indemnified parties under insurance policies and (ii) other amounts
actually recovered by the indemnified party from third parties, in the case of
(i) and (ii), with respect to such Covered Liabilities.  Any indemnifying party
hereunder shall be subrogated to the rights of the indemnified party upon
payment in full of the amount of the relevant indemnifiable loss.  An insurer
who would otherwise be obligated to pay any claim shall not be relieved of the
responsibility with respect thereto or, solely by virtue of the indemnification
provision hereof, have any subrogation rights with respect thereto. If any
indemnified party recovers an amount from a third party in respect of an
indemnifiable loss for which indemnification is provided in this Agreement after
the full amount of such indemnifiable loss has been paid by an indemnifying
party or after an indemnifying party has made a partial payment of such
indemnifiable loss and the amount received from the third party exceeds the
remaining unpaid balance of such indemnifiable loss, then the indemnified party
shall promptly remit to the indemnifying party the excess of (i) the sum of the
amount theretofore paid by such indemnifying party in respect of such
indemnifiable loss plus the amount received from the third party in respect
thereof, less (ii) the full amount of such Covered Liabilities.

 

ARTICLE VI

 

CONDITIONS TO CLOSING

 

Section 6.1                                    Conditions to Each Party’s
Obligation to Consummate the Transactions.  The respective obligation of each
Party to consummate the Party Transactions is subject to the satisfaction or
waiver of the following conditions:

 

(a)                                 No Injunction.  No judgment, injunction,
decree or other legal restraint (each, an “Order”) prohibiting the consummation
of the Transactions shall have been issued by any Governmental Entity and be
continuing in effect, there shall be no pending Proceeding commenced by a
Governmental Entity seeking an Order that would prohibit the Transactions, and
the consummation of the Transactions shall not have been prohibited or rendered
illegal under any applicable Law.

 

(b)                                 Other REIT Transactions.  Each condition to
the obligation of the parties under the Other REIT Transaction Agreements to
complete the transactions thereunder shall be satisfied or waived by such
parties and each party under such Other REIT Transaction Agreements shall have
confirmed that it stands ready, willing and able to complete the transactions
thereunder simultaneously with the Closing.

 

(c)                                  Management Agreements.  REIT and LLC shall
have entered into an Amended and Restated Business Management Agreement and
Amended and Restated Property Management Agreement with LLC, each in a form
acceptable to them (together, the “Amended and Restated Management Agreements”).

 

18

--------------------------------------------------------------------------------


 

(d)                                 Tax Receivable Agreement.  LLC, TRUST and
INC shall have entered into a Tax Receivable Agreement, in a form acceptable to
them.

 

(e)                                  Registration Rights and Lock-Up Agreement
with Respect to Subject REIT Shares.  REIT, TRUST and the Founders shall have
entered into the Registration Rights and Lock-Up Agreement in a form acceptable
to them.

 

(f)                                   Registration Rights Agreement with Respect
to Subject Class A Shares.  INC and REIT shall have entered into the INC
Registration Rights Agreement in a form acceptable to them.

 

(g)                                  Registration Rights Agreement with respect
to Subject Class A Shares Beneficially Owned by TRUST.  TRUST and INC shall have
entered into the INC Registration Rights Agreement in a form acceptable to them.

 

ARTICLE VII

 

MISCELLANEOUS

 

Section 7.1                                    Notices.  All notices and other
communications in connection with this Agreement shall be in writing and shall
be considered given if given in the manner, and be deemed given at times, as
follows:  (i) on the date delivered, if personally delivered; (ii) on the day of
transmission if sent via facsimile transmission to the facsimile number given
below, and telephonic confirmation of receipt is obtained promptly after
completion of transmission; or (iii) on the next Business Day after being sent
by recognized overnight mail service specifying next Business Day delivery, in
each case with delivery charges pre-paid and addressed to the following
addresses:

 

(a)                                 If to any RMR Party, to:

 

c/o Reit Management & Research LLC
Two Newton Place
255 Washington Street
Suite 300
Newton, MA 02458
Attn:  President
Facsimile:  (617) 928-1305

 

with copies (which shall not constitute notice) to:

 

Skadden, Arps, Slate, Meagher & Flom LLP
500 Boylston Street
Boston, MA 02116
Attn:  Margaret R. Cohen
Facsimile:  (617) 305-4859

 

19

--------------------------------------------------------------------------------


 

Saul Ewing LLP
500 E. Pratt Street, Suite 900
Baltimore, MD 21202-3133
Attn: Eric G. Orlinsky, Esq.
Facsimile:  (410) 332-8688

 

(b)                                 If to REIT, to:

 

Select Income REIT
Two Newton Place
255 Washington Street
Suite 300
Newton, MA 02458
Attn:  President
Facsimile:  (617) 796-8335

 

with copies (which shall not constitute notice) to:

 

Sullivan & Worcester LLP
One Post Office Square
Boston, MA 02109
Attn:  Richard Teller
Facsimile:  (617) 338-2880

 

Venable LLP
750 E. Pratt Street, Suite 900
Baltimore, MD 21202
Attn: James J. Hanks, Jr., Esq.
Facsimile:  (410) 244-7742

 

Section 7.2                                    Assignment; Successors; Third
Party Beneficiaries.  Neither this Agreement nor any of the rights, interests or
obligations under this Agreement may be assigned by any Party without the prior
written consent of each other Party.  This Agreement shall bind and inure to the
benefit of and be enforceable by the Parties and their respective successors and
permitted assigns.  This Agreement (including the documents and instruments
referred to in this Agreement) is not intended to and does not confer upon any
Person other than the Parties any rights or remedies under this Agreement.

 

Section 7.3                                    Survival.  The representations
and warranties made by the Parties herein (a) are made solely as of the date
hereof and (b) shall survive the Closing until, and shall terminate on, the date
that is eighteen (18) months after the Closing Date; provided, however, that the
representations and warranties in Section 3.1(a), Section 3.1(b), Section
3.1(c), Section 3.1(f), Section 3.1(i), Section 3.1(j), Section 3.2(a), Section
3.2(b), Section 3.2(c), and Section 3.2(f) shall survive the Closing until, and
shall terminate on, the date that is six (6) years after the Closing Date.  Each
covenant and agreement made by the Parties herein that by its terms contemplates
performance after Closing shall survive the Closing and remain in full force and
effect in accordance with its terms.

 

20

--------------------------------------------------------------------------------


 

Section 7.4                                    Prior Negotiations; Entire
Agreement.  This Agreement and the Transaction Documents (including the
documents and instruments referred to in this Agreement and in any Transaction
Document) constitute the entire agreement of the Parties and supersede all prior
agreements, arrangements or understandings, whether written or oral, between the
Parties with respect to the subject matter of this Agreement.

 

Section 7.5                                    Governing Law; Venue;
Arbitration.

 

(a)                                 Governing Law.  This Agreement and any
Dispute, whether in contract, tort or otherwise, shall be governed by and
construed in accordance with the laws of the State of Maryland without regard to
principles of conflicts of law.

 

(b)                                 Venue.  Each Party agrees that it shall
bring any Proceeding in respect of any claim arising out of or related to this
Agreement or the Transactions exclusively in the courts of the State of Maryland
and the Federal courts of the United States, in each case, located in the City
of Baltimore (the “Chosen Courts”).  Solely in connection with claims arising
under this Agreement or the Transactions, each Party irrevocably and
unconditionally (i) submits to the exclusive jurisdiction of the Chosen Courts,
(ii) agrees not to commence any such Proceeding except in such courts,
(iii) waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any such
Proceeding in the Chosen Courts, (iv) waives, to the fullest extent permitted by
Law, the defense of an inconvenient forum to the maintenance of such Proceeding
and (v) agrees that service of process upon such Party in any such Proceeding
shall be effective if notice is given in accordance with Section 7.1.  Nothing
in this Agreement will affect the right of any Party to serve process in any
other manner permitted by Law.  A final judgment in any such Proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by Law.  EACH PARTY IRREVOCABLY WAIVES ANY AND ALL
RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS.  Notwithstanding anything herein to the
contrary, if a demand for arbitration of a Dispute is made pursuant to
Section 7.5(c), this Section 7.5(b) shall not pre-empt resolution of the Dispute
pursuant to Section 7.5(c).

 

(c)                                  Arbitration.

 

(i)                                     Any disputes, claims or controversies
arising out of or relating to this Agreement, any Transaction Document or the
Transactions, including any disputes, claims or controversies brought by or on
behalf of a Party or any holder of equity interests (which, for purposes of this
Section 7.5(c), shall mean any holder of record or any beneficial owner of
equity interests, or any former holder of record or beneficial owner of equity
interests) of a Party either on his, her or its own behalf, on behalf of a Party
or on behalf of any series or class of equity interests of a Party or holders of
equity interests of a Party against a Party or any of their respective trustees,
directors, members, officers, managers, agents or employees, including any
disputes, claims or controversies relating to the meaning, interpretation,
effect, validity, performance or enforcement of this Agreement, including this
arbitration agreement, any Transaction Document or the Transactions or the
governing documents of a Party, (all of which are referred to as “Disputes”) or
relating in any way to

 

21

--------------------------------------------------------------------------------


 

such a Dispute or Disputes shall, on the demand of any party to such Dispute or
Disputes, be resolved through binding and final arbitration in accordance with
the Commercial Arbitration Rules (the “Rules”) of the American Arbitration
Association (“AAA”) then in effect, except as those Rules may be modified in
this Section 7.5(c).  For the avoidance of doubt, and not as a limitation,
Disputes are intended to include derivative actions against the trustees,
directors, officers or managers of a Party and class actions by a holder of
equity interests against those individuals or entities and a Party.  For the
avoidance of doubt, a Dispute shall include a Dispute made derivatively on
behalf of one party against another party.  For purposes of this Section 7.5(c),
the term “equity interest” shall mean, (i) in respect of INC, shares of capital
stock of INC, (ii) in respect of LLC, “membership interest” in LLC as defined in
the Maryland Limited Liability Companies Act and (iii) in respect of REIT and
TRUST, shares of beneficial interest of REIT and TRUST, respectively.

 

(ii)                                  There shall be three (3) arbitrators.  If
there are only two (2) parties to the Dispute, each party shall select one
(1) arbitrator within fifteen (15) days after receipt by respondent of a copy of
the demand for arbitration.  The arbitrators may be affiliated or interested
persons of the parties.  If there are more than two (2) parties to the Dispute,
all claimants, on the one hand, and all respondents, on the other hand, shall
each select, by the vote of a majority of the claimants or the respondents, as
the case may be, one (1) arbitrator within fifteen (15) days after receipt of
the demand for arbitration. The arbitrators may be affiliated or interested
persons of the claimants or the respondents, as the case may be.  If either a
claimant (or all claimants) or a respondent (or all respondents) fail(s) to
timely select an arbitrator then the party (or parties) who has selected an
arbitrator may request AAA to provide a list of three (3) proposed arbitrators
in accordance with the Rules (each of whom shall be neutral, impartial and
unaffiliated with any party) and the party (or parties) that failed to timely
appoint an arbitrator shall have ten (10) days from the date AAA provides the
list to select one (1) of the three (3) arbitrators proposed by AAA.  If the
party (or parties) fail(s) to select the second (2nd) arbitrator by that time,
the party (or parties) who have appointed the first (1st) arbitrator shall then
have ten (10) days to select one (1) of the three (3) arbitrators proposed by
AAA to be the second (2nd) arbitrator; and, if he/they should fail to select the
second (2nd) arbitrator by such time, AAA shall select, within fifteen (15) days
thereafter, one (1) of the three (3) arbitrators it had proposed as the second
(2nd) arbitrator.  The two (2) arbitrators so appointed shall jointly appoint
the third (3rd) and presiding arbitrator (who shall be neutral, impartial and
unaffiliated with any party) within fifteen (15) days of the appointment of the
second (2nd) arbitrator.  If the third (3rd) arbitrator has not been appointed
within the time limit specified herein, then AAA shall provide a list of
proposed arbitrators in accordance with the Rules, and the arbitrator shall be
appointed by AAA in accordance with a listing, striking and ranking procedure,
with each party having a limited number of strikes, excluding strikes for cause.

 

(iii)                               The place of arbitration shall be Boston,
Massachusetts unless otherwise agreed by the parties.  There shall be only
limited documentary discovery of documents directly related to the issues in
dispute, as may be ordered by the arbitrators.  For the avoidance of doubt, it
is intended that there shall be no depositions and no other discovery other than
limited documentary discovery as described in the preceding sentence.

 

22

--------------------------------------------------------------------------------


 

(iv)                              In rendering an award or decision (the
“Award”), the arbitrators shall be required to follow the Laws of the State of
Maryland.  Any arbitration proceedings or award rendered hereunder and the
validity, effect and interpretation of this arbitration agreement shall be
governed by the Federal Arbitration Act, 9 U.S.C. §1 et seq.  The Award shall be
in writing and shall state the findings of fact and conclusions of law on which
it is based.  Any monetary award shall be made and payable in Dollars free of
any tax, deduction or offset.  Subject to Section 7.5(c)(vi), each party against
which the Award assesses a monetary obligation shall pay that obligation on or
before the thirtieth (30th) day following the date of the Award or such other
date as the Award may provide.

 

(v)                                 Except to the extent expressly provided by
this Agreement or as otherwise agreed by the parties thereto, each party
involved in a Dispute shall bear its own costs and expenses (including
attorneys’ fees), and the arbitrators shall not render an award that would
include shifting of any such costs or expenses (including attorneys’ fees) or,
in a derivative case or class action, award any portion of a party’s award to
the claimant or the claimant’s attorneys.  Each party (or, if there are more
than two (2) parties to the Dispute, all claimants, on the one hand, and all
respondents, on the other hand, respectively) shall bear the costs and expenses
of its (or their) selected arbitrator and the parties (or, if there are more
than two (2) parties to the Dispute, all claimants, on the one hand, and all
respondents, on the other hand) shall equally bear the costs and expenses of the
third (3rd) appointed arbitrator.

 

(vi)                              Notwithstanding any language to the contrary
in this Agreement, the Award, including but not limited to any interim Award,
may be appealed pursuant to the AAA’s Optional Appellate Arbitration
Rules (“Appellate Rules”).  The Award shall not be considered final until after
the time for filing the notice of appeal pursuant to the Appellate Rules has
expired.  Appeals must be initiated within thirty (30) days of receipt of the
Award by filing a notice of appeal with any AAA office. Following the appeal
process, the decision rendered by the appeal tribunal may be entered in any
court having jurisdiction thereof.  For the avoidance of doubt, and despite any
contrary provision of the Appellate Rules, Section 7.5(c)(v) hereof shall apply
to any appeal pursuant to this Section and the appeal tribunal shall not render
an award that would include shifting of any costs or expenses (including
attorneys’ fees) of any party.

 

(vii)                           Following the expiration of the time for filing
the notice of appeal, or the conclusion of the appeal process set forth in
Section 7.5(c)(vi), the Award shall be final and binding upon the parties
thereto and shall be the sole and exclusive remedy between those parties
relating to the Dispute, including any claims, counterclaims, issues or
accounting presented to the arbitrators.  Judgment upon the Award may be entered
in any court having jurisdiction.  To the fullest extent permitted by Law, no
application or appeal to any court of competent jurisdiction may be made in
connection with any question of law arising in the course of arbitration or with
respect to any award made except for actions relating to enforcement of this
agreement to arbitrate or any arbitral award issued hereunder and except for
actions seeking interim or other provisional relief in aid of arbitration
proceedings in any court of competent jurisdiction.

 

(viii)                        This Section 7.5(c) is intended to benefit and be
enforceable by the

 

23

--------------------------------------------------------------------------------


 

Parties, the parties to the Transaction Documents and their respective holders
of equity interests, trustees, directors, officers, managers, members, agents or
employees and their respective successors and assigns, shall be binding upon all
such parties and their respective holders of equity interests, and be in
addition to, and not in substitution for, any other rights to indemnification or
contribution that such individuals or entities may have by contract or
otherwise.

 

Section 7.6                                    Severability.  This Agreement and
the Transaction Documents shall be interpreted in such manner as to be effective
and valid under applicable Law.  If at any time subsequent to the date hereof,
any provision of this Agreement or any Transaction Document is determined by any
court or arbitrator of competent jurisdiction to be invalid, illegal or
incapable of being enforced by any rule of Law or public policy in any respect,
such provision will be enforced to the maximum extent possible given the intent
of the Parties or the parties thereto.

 

Section 7.7                                    Counterparts.  This Agreement may
be executed in any number of counterparts, all of which shall be considered one
and the same agreement and shall become effective when counterparts have been
signed by each of the Parties and delivered to the other Party (including via
facsimile or other electronic transmission), it being understood that each Party
need not sign the same counterpart.

 

Section 7.8                                    Expenses.  Except as otherwise
expressly contemplated hereby or by any Transaction Document, each Party shall
bear its own reasonable expenses incurred in connection with the negotiation and
execution of this Agreement and the Transaction Documents and the Closing.

 

Section 7.9                                    Waivers and Amendments.  This
Agreement may be amended, modified, superseded, cancelled, renewed or extended,
and the terms and conditions of this Agreement may be waived, only by a written
instrument signed by the Parties or, in the case of a waiver, by the Party
waiving compliance.  No delay on the part of any Party in exercising any right,
power or privilege pursuant to this Agreement shall operate as a waiver thereof,
nor shall any waiver of the part of any Party of any right, power or privilege
pursuant to this Agreement, nor shall any single or partial exercise of any
right, power or privilege pursuant to this Agreement, preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
pursuant to this Agreement.  The rights and remedies provided pursuant to this
Agreement are cumulative and are not exclusive of any rights or remedies which
any Party otherwise may have at Law or in equity.

 

Section 7.10                             Certain Remedies.

 

(a)                                 Specific Performance.  The Parties agree
that irreparable damage would occur in the event that any of the provisions of
this Agreement or of any other agreement among them with respect to the
Transactions were not performed in accordance with their specific terms or were
otherwise breached. It is accordingly agreed that, in addition to any other
applicable remedies at Law or equity, the Parties shall be entitled to an
injunction or injunctions, without proof of damages, to prevent breaches of this
Agreement or of any other agreement between them with respect to the
Transactions and to enforce specifically the terms and provisions of this
Agreement.

 

24

--------------------------------------------------------------------------------


 

(b)                                 No Consequential Damages.  To the fullest
extent permitted by applicable Law, the Parties shall not assert, and hereby
waive, any claim or any such damages, whether or not accrued and whether or not
known or suspected to exist in its favor, against any other Party and its
respective affiliates, members, members’ affiliates, officers, directors,
partners, trustees, employees, attorneys and agents on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) (whether or not the claim therefor is based on Contract, tort
or duty imposed by any applicable legal requirement) arising out of, in
connection with, or as a result of, this Agreement or of any other agreement
between them with respect to the Transactions.

 

Section 7.11                             Further Assurances.  At any time or
from time to time after the date hereof, the Parties agree to cooperate with
each other, and at the request of any other Party, to execute and deliver any
further instruments or documents and to take all such further action as the
other Party may reasonably request in order to evidence or effectuate the
consummation of the Transactions and to otherwise carry out the intent of the
Parties hereunder.

 

Section 7.12                             Exculpation.  NO TRUSTEE, OFFICER,
DIRECTOR, SHAREHOLDER, MEMBER, EMPLOYEE OR AGENT OF ANY PARTY SHALL BE HELD TO
ANY PERSONAL LIABILITY, JOINTLY OR SEVERALLY, FOR ANY OBLIGATION OF, OR CLAIM
AGAINST, SUCH PARTY.  ALL PERSONS DEALING WITH SUCH PARTY IN ANY WAY, SHALL LOOK
ONLY TO THE ASSETS OF SUCH PARTY FOR THE PAYMENT OF ANY SUM OR THE PERFORMANCE
OF ANY OBLIGATION.

 

25

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Transaction Agreement as of
the date first above written.

 

 

REIT MANAGEMENT & RESEARCH LLC

 

 

 

 

 

By:

/s/ Jennifer B. Clark

 

 

Name: Jennifer B. Clark

 

 

Title: Executive Vice President and General Counsel

 

 

 

 

 

REIT MANAGEMENT & RESEARCH TRUST

 

 

 

 

 

By:

/s/ Jennifer B. Clark

 

 

Name: Jennifer B. Clark

 

 

Title: Vice President

 

 

 

 

 

REIT MANAGEMENT & RESEARCH INC.

 

 

 

 

 

By:

/s/ Matthew P. Jordan

 

 

Name: Matthew P. Jordan

 

 

Title: Treasurer and Chief Financial Officer

 

 

 

 

 

SELECT INCOME REIT

 

 

 

 

 

By:

/s/ David M. Blackman

 

 

Name: David M. Blackman

 

 

Title: President and Chief Operating Officer

 

[Signature Page to the Transaction Agreement]

 

--------------------------------------------------------------------------------


 

Schedule I

 

Capital Structure and Ownership of Reit Management & Research Inc.
Immediately After Closing and the Other REIT Transactions Closings

 

Name

 

Number of
Shares

 

Class of Shares

 

 

 

 

 

Government Properties Income Trust

 

1,541,201

 

Shares of Class A Common Stock

 

 

 

 

 

Hospitality Properties Trust

 

5,019,121

 

Shares of Class A Common Stock

 

 

 

 

 

Select Income REIT

 

3,166,891

 

Shares of Class A Common Stock

 

 

 

 

 

Senior Housing Properties Trust

 

5,272,787

 

Shares of Class A Common Stock

 

 

 

 

 

Reit Management & Research Trust

 

1,000,000

 

Shares of Class B-1 Common Stock

 

 

 

 

 

Reit Management & Research Trust

 

15,000,000

 

Shares of Class B-2 Common Stock

 

--------------------------------------------------------------------------------


 

Schedule II

 

Capital Structure and Ownership of Reit Management & Research LLC
Immediately After Closing and the Other REIT Transactions Closings

 

Name

 

Number of Shares

 

Class of Shares

 

 

 

 

 

Reit Management & Research Inc.

 

1,000,000

 

Class B Units

 

 

 

 

 

Reit Management & Research Inc.

 

15,000,000

 

Class A Units

 

 

 

 

 

Reit Management & Research Trust

 

15,000,000

 

Class A Units

 

--------------------------------------------------------------------------------